FILED
                            NOT FOR PUBLICATION                             FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MANPREET SINGH,                                  No. 10-71835

              Petitioner,                        Agency No. A098-816-294

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted February 12, 2014
                             San Francisco, California

Before: CALLAHAN and M. SMITH, Circuit Judges, and KORMAN, Senior
District Judge.**

       Manpreet Singh, a native and citizen of India, petitions for review of a

decision of the Board of Immigration Appeals (BIA) affirming the Immigration

Judge’s (IJ) denial of his application for asylum as untimely. Because the parties


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
are familiar with the facts and procedural history of this case, we repeat only those

facts necessary to resolve the issues raised on appeal. We dismiss in part and deny

in part the petition for review.

      We first address Singh’s argument that materially changed circumstances

affecting his eligibility for asylum excuse his untimely application. See 8 U.S.C. §

1158(a)(2)(D); see also 8 C.F.R. § 1208.4(a)(4)(i). The BIA did not err in

concluding that Singh failed to establish materially changed circumstances

affecting his eligibility for asylum to excuse his untimely application. First, the

BIA properly concluded that Singh’s motion to reopen was timely, and thus

correctly did not address whether Singh established changed country conditions

when it granted that motion. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c).

Second, Singh failed to raise before the BIA the issue that the IJ’s determination

that there were no changed country conditions was inconsistent with the IJ’s grant

of withholding of removal. Therefore, Singh failed to exhaust this issue and we

lack jurisdiction to hear it. Vargas v. U.S. Dep’t of Immigr. & Naturalization, 831

F.2d 906, 907–08 (9th Cir. 1987); see also 8 U.S.C. § 1252(d). Finally, the BIA

did not err in concluding that Singh failed to establish changed circumstances

because, prior to 2005, Singh’s father was already widely known as a Sikh activist,




                                           2
the Indian police’s search for Singh had already crossed state lines, and police were

targeting members of Singh’s family.

      We next turn to Singh’s argument that the undisputed facts compel the

conclusion that extraordinary circumstances excuse his failure to timely file his

asylum application. See 8 U.S.C. § 1158(a)(2)(D). The BIA did not err in

construing Singh’s challenge to the IJ’s ruling on extraordinary circumstances as a

motion to reconsider the BIA’s 2007 decision because Singh raised arguments

which the BIA had previously addressed in 2007. Construing Singh’s challenge as

a motion to reconsider, the BIA did not abuse its discretion in declining to address

his arguments because he failed to point to any factual or legal error in the BIA’s

2007 decision concerning extraordinary circumstances. See 8 U.S.C. §

1229a(c)(6)(C); Iturribarria v. I.N.S., 321 F.3d 889, 895 (9th Cir. 2003); see also

Socop-Gonzalez v. I.N.S., 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

Additionally, Singh failed to exhaust the issue that the BIA had previously

misconstrued the standard relating to extraordinary circumstances in 2007 because

Singh did not raise this argument before the BIA in 2009. We thus lack

jurisdiction over this claim. See Vargas, 831 F.2d at 907–08.

      Finally, even assuming this issue is properly before us, substantial evidence

supports the IJ’s extraordinary circumstances determination that Singh was capable


                                          3
of filing a timely asylum application. See Dhital v. Mukasey, 532 F.3d 1044, 1050

(9th Cir. 2008) (per curiam). The record clearly demonstrates that despite Singh’s

expert witness’s conclusion that Singh was “unable to plan for his future, provide

for his basic needs, or engage with others on an emotional or intellectual level,” he

was able to work and travel both within and outside of India after the police began

targeting him.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          4